Citation Nr: 1025959	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for status post 
dislocation and arthroscopy of the right shoulder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for status 
post dislocation and arthroscopy of the right shoulder and 
assigned a 0 percent evaluation effective July 26, 2006.  The 
Veteran disagrees with the initial evaluation assigned and 
requests a rating in excess of 0 percent.  Accordingly, this 
matter is properly before the Board for adjudication.

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Service connection is in effect for status post dislocation and 
arthroscopy, right shoulder, evaluated as noncompensable under 
Diagnostic Code 5201.  The Veteran contends that he deserves a 
higher rating because his level of pain was not carefully 
considered as part of his overall condition.  He asserts that 
some days his right shoulder locks, which requires him to use his 
left arm instead.  (The Veteran is left hand dominant).  The 
Veteran further contends that he has less movement than normal, 
weakened movement, and excess fatigability in his right shoulder.  
He also states that he had not been observed by the VA examiner 
during a period of time that he is unable to use his right arm.  
DeLuca v. Brown sets out factors, such as pain, weakness, 
fatigability, and incoordination that must be considered in 
determining disability ratings.  DeLuca v. Brown, 8 Vet. App. 
202, 206-07.  The Veteran asserts that the De Luca factors were 
only a range of motion exercise in which the examiner neglected 
to note when the Veteran's pain began and ended.

Under Diagnostic Code 5201, for a non-dominant arm, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level; a 20 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder level; 
and a 30 percent evaluation may be assigned for limitation of 
minor arm motion to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Full range of motion of the 
shoulder is 0 to 180 degrees of abduction and forward elevation 
(flexion) and 0 to 90 degrees of internal and external rotation.  
38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5003, degenerative arthritis, established 
by X-ray findings, will be rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  For rating disability 
based on arthritis, the shoulder is considered a major joint.  38 
C.F.R. § 4.45(f).

In January 2007, the Veteran underwent a VA examination.  The 
examiner noted that X-rays of the Veteran's right shoulder showed 
the bones are intact, without acute fracture or areas of focal 
bone destruction.  The humeral head was not dislocated from the 
glenoid process.  There is no inflammatory arthritis.  The 
examiner also indicated that the range of motion abduction was 
from 0 to 180 degrees.  Forward flexion was from 0 to 180 
degrees.  External and internal rotations was from 0 to 90 
degrees.  The examiner further noted that the Veteran had 
persisting pain and numbness on elevation of the right arm that 
resolves on lowering of the right arm.  The examiner did not 
indicate the extent of the Veteran's pain on motion.  The 
diagnoses included right shoulder degenerative joint disease.

The Board acknowledges the Veteran's contentions regarding the 
severity of his right shoulder disability.  Because a layperson 
is competent to establish the presence of observable 
symptomatology, the Board finds the Veteran competent to state 
that he has less movement than normal, weakened movement, and 
excess fatigability in his right shoulder.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must 
determine if his assertions are credible in order to assign 
appropriate weight to his statements.

The Veteran's VA examination report indicated that he has 
degenerative joint disease of the right shoulder.  Therefore, the 
Veteran's statements are consistent with findings in his medical 
examinations.  Based on the evidence of record, the Board finds 
the Veteran's statements to be credible.

The Board has carefully reviewed and considered the Veteran's 
written statements and all evidence of record.  The Board must 
base its decision on the relevant medical evidence of record, and 
is bound by law to apply VA regulatory criteria.  In evaluating 
musculoskeletal disabilities, the Board must consider additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  When a 
medical examination report does not contain sufficient detail, 
the report must be returned as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2009).  In this case, the VA examiner 
did record the Veteran's range of motion.  However, the examiner 
did not indicate the extent of the Veteran's pain on motion and 
did not specify that there was no weakness of movement or excess 
fatigability of the right shoulder.  As such, the VA examination 
is inadequate, and this claim must be remanded to obtain a 
medical examination which complies with the requirements of 38 
C.F.R. § 4.40.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
service-connected right shoulder 
disability since January 2007.  After 
securing any necessary authorizations, the 
RO should request copies of all indicated 
records which have not been previously 
secured and associate them with the claims 
folder. 

2.  Then, schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all objective 
findings regarding the right shoulder, 
including complete range of motion 
measurements.  The examiner is requested 
to review the records and to determine 
whether pain could significantly limit 
functional ability during flare ups or 
when the arm is used repeatedly over a 
period of time, and whether the right 
shoulder joints exhibit weakened movement, 
excess fatigability, or incoordination.  
The examiner must specifically indicate 
that level at which  the Veteran's pain 
begins on motion.  A complete rationale 
must be provided for each opinion 
expressed.  If the examiner is unable to 
provide an opinion, he/she should 
specifically state why an opinion cannot 
be expressed.  A statement by the examiner 
that an opinion cannot be expressed 
without resorting to speculation without 
giving a reason or explanation for that 
conclusion is not an adequate rationale.

3.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable at this time.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


